DETAILED ACTION
This is in response to the application and preliminary amendment, both filed 17 April 2019. The application is a national stage entry of PCT/EP2017/077560 under 35 U.S.C. §371 filed 27 October 2017, which claims priority to foreign application FR1660494 filed 28 October 2016. 
As a result of the preliminary amendment, claims 1 - 14 and 16 are amended; claim 17 is added; and claim 15 is canceled. Therefore, claims 1 - 14 and 16 - 17 are currently pending in the application. Claims 1, 2 and 8 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2019 is being considered by the examiner.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown Figure 1 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 
Claim Objections
Claim 14 objected to because of the following informalities:
Regarding claim 14, the original claim 14 recites “Equipment (11) comprising means for…”, and claim as amended reads “An e 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13 - 14 recite means to implement the methods of claims 2 and 8. These are interpreted as being the devices as described by Fig 2A (claim 13) and Fig 2B (claim 14).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  Claims 13 and 14 are single means claims and ss such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  Correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 14 and 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (U.S. PGPub 2013/0297087; Nov. 7, 2013; hereinafter (Koster”)1 in view of “Contextual Occupancy Detection for Smart Office by Pattern Recognition of Electricity Consumption Data” (NPL: Adnan Akbar et al.; June 2015; hereinafter “Akbar”)2 and further in view of Clark et al. (U.S. PGPub 2019/0041958; Feb. 7, 2019; hereinafter “Clark”)3.
Regarding claim 1, Koster teaches a system comprising an item of equipment [Fig 1, end point devices as described in ¶ [0033]] and an electricity meter, [item 20, ¶ [0032]] 
the equipment being able to function in a plurality of operating modes comprising a deep standby mode in which power consumption of said equipment is minimum, an active mode in which the power consumption of the equipment is maximum and a light standby mode in which the power consumption of the equipment is intermediate between the deep standby mode and the active mode, [In the case of the LED light source 25, information status may be chosen amongst OFF and ON or amongst distinct power levels. (¶ [0043]); OFF is a deep standby mode, ON is an active mode, and distinct power levels are a light standby mode between OFF and ON.]
the equipment being supplied by an electrical network of a building supervised by the electricity meter, [Fig 1, smart meter 20 provides power to building 2 from main power line 16 (¶ [0032])] the equipment and the electricity meter being able to communicate by means of a communication network, [One or more of these local devices communicate with the associated server 10 via the smart meter 20. (¶ [0034]); further described in Fig 2 and ¶ [0035].] wherein the electricity meter comprised in the system comprises electronic components configured for: 
detecting a human presence in the building; [Accordingly, a presence indicator defining an indicator of usage efficiency/usefulness can be generated and take for instance two values: 1 if at least one person is detected (¶ [0043])] 
sending a message to the equipment by means of the communication network requesting a change of the equipment to light standby mode when a human presence is detected; [Fig 3, Step S3; send a power reduction command to the device of lower priority during the control step S3. (¶ [0060])]
receiving said message by means of the communication network, and making the equipment go into light standby mode. [a decrease of electricity consumption (¶ [0060]); Koster teaches that the end device reduces power based on the command, thus the message must be received and the power reduced.]
While Koster teaches a light standby mode and detecting a human presence in the building, Koster does not teach that some of the internal devices of the equipment being deactivated and/or the power supply to these internal devices being cut off when the equipment goes into light standby mode, a change from deep standby mode to active mode being slower than a change from light standby mode to active mode, and detecting a human presence in the building by analysing the electrical consumption in the electrical network;
However, in the related art of smart building applications [Abstract], Akbar teaches detecting a human presence in the building by analysing the electrical consumption in the electrical network; [a non-intrusive scheme which is based on analyzing the electricity consumption data measured by smart energy meters to detect occupancy state in office space. (page 562, col 1, Section II, last paragraph)] 
Akbar further teaches “In this paper, we have demonstrated that electricity consumption
data has the potential to detect occupancy state with high efficiency and provide contextual [Section VI, page 566]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the human presence detection by electricity consumption analysis of Akbar as the human presence detection of the smart meter of Koster to achieve a smart meter in which presence is detected by analyzing electricity consumption for the benefit of efficiently detecting occupation without requiring dedicated occupancy sensors, thus reducing costs.
While Koster in the combination of Koster/Akbar teaches a light standby mode, the combination does not teach that some of the internal devices of the equipment being deactivated and/or the power supply to these internal devices being cut off when the equipment goes into light standby mode, a change from deep standby mode to active mode being slower than a change from light standby mode to active mode.
However, in the related art of power control using a presence sensor [Abstract], Clark teaches some of the internal devices of the equipment being deactivated and/or the power supply to these internal devices being cut off when the equipment goes into light standby mode, [when placed in sleep mode, the computing device cuts power to unneeded subsystems (¶ [0005])] a change from deep standby mode to active mode being slower than a change from light standby mode to active mode. [The sleep mode saves significantly on electrical consumption compared to leaving an electronic device fully on and, upon resume, allows the user to avoid having to reissue instructions or to wait for the electronic device to reboot. (¶ [0001]); moving to an active state takes less time from a sleep state than from an off state which requires a reboot.]
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Clark to a user device of the combination 
Regarding claim 2, the claim recites the method performed by the system of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 3, the combination of Koster/Akbar/Clark teaches the method of claim 2, and Koster in the combination further teaches the building comprises a plurality of zones and the electricity meter is able to measure electrical consumption in each of the zones independently, said message being sent when a human presence is detected in at least one of the zones. [Fig 1, various rooms shown in building 2; non-occupancy (e.g. the person is in another room) (¶ [0043])]
Regarding claim 4, the combination of Koster/Akbar/Clark teaches the method of claim 2, and Akbar in the combination further teaches the procedure for detecting a human presence based on an analysis of the electrical consumption comprises detecting at least a variation in an electrical power consumed in said electrical network. [a non-intrusive scheme which is based on analyzing the electricity consumption data measured by smart energy meters to detect occupancy state in office space. (page 562, col 1, Section II, last paragraph)]
Regarding claim 5, the combination of Koster/Akbar/Clark teaches the method of claim 2, and Akbar in the combination further teaches the building comprises a plurality of devices, each device being associated with a type of electrical consumption, and in that the electricity meter is capable of measuring a current consumption by type of electrical consumption, said message being sent when a consumed electrical power higher than a predefined threshold is detected for at least one type of electrical consumption. [Section IV:A, Table I and Fig. 1; page 563; Appliances connected; Akbar teaches that different types of power usage and thresholds may be used to determine a user presence]
Regarding claim 6, the combination of Koster/Akbar/Clark teaches the method of claim 2, and Akbar in the combination further teaches the consumed electrical power is that of at least one lighting device supplied by the electrical network. [Table I: table lamp]
Regarding claim 7, the combination of Koster/Akbar/Clark teaches the method of claim 2, and Akbar in the combination further teaches the procedure for detecting a human presence based on an analysis of the electrical consumption comprises seeking at least one electrical consumption profile characteristic of a human presence in the building. [a non-intrusive scheme which is based on analyzing the electricity consumption data measured by smart energy meters to detect occupancy state in office space. (page 562, col 1, Section II, last paragraph)]
Regarding claim 8, the claim recites the method performed by the equipment of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 9, the combination of Koster/Akbar/Clark teaches the method of claim 8, and Koster in the combination further teaches may be in a plurality of states according to at least one predetermined criterion, the plurality of states comprising a first state in which the operating mode is forced to light standby mode and/or a second state in which the operating mode is forced to deep standby mode and a third state in which the operating mode is not forced, the equipment  taking into account a message requesting a change of the equipment  to light standby mode only when it is in the third state. [¶ [0073] teaches periods of time when a device is forced into a state by time period. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow a user to set a state of the device for a given time for the benefit of allowing user to control when a device is off or on.]
Regarding claim 10, the combination of Koster/Akbar/Clark teaches the method of claim 8, and Clark in the combination further teaches a predetermined criterion is a set of time ranges comprising a time range during which the equipment is in the first state, a time range during which the equipment is in the second state and a time range during which the equipment  is in the third state. [¶ [0073] teaches periods of time when a device is forced into a state by time period.]
Regarding claim 11, the combination of Koster/Akbar/Clark teaches the method of claim 10 and Koster in the combination further teaches each time range corresponding to the first and second states is determined by a procedure for automatically determining periods during which the equipment must be in deep standby mode or in light standby mode, said procedure being based on an analysis of moments of use of the equipment  by at least one user, a time range of a predetermined duration and corresponding to the third state being added before and/or after each time range corresponding to the first state determined by said procedure. [¶ [0073] teaches periods of time when a device is forced into a state by time period.]
Regarding claim 12, the combination of Koster/Akbar/Clark teaches the method of claim 9 and Koster in the combination further teaches a predetermined criterion is a level of brightness in at least one zone of the building , the equipment  being in the first state when the level of brightness is above a predefined threshold and in the third state when the level of brightness is below said predefined threshold. [¶ [0069] teaches that ambient light level is a criterion which may be used by a smart meter, which may be used by the smart meter to operate according to one or more modes. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to set light thresholds to determine the state for the benefit of enabling automatic adjustment of energy consumption (¶ [0069])]
Regarding claim 13, the claim recites an electricity meter comprising means for implementing the method according to claim 2. Koster teaches an electricity meter with a processor [Fig 2: smart meter comprising a microcontroller 36] and the claim is rejected as regarding claim 2 above.
Regarding claim 14, the claim recites an equipment comprising means for implementing the method according to claim 8. Koster teaches end-point devices [Fig 1, items 21-25, ¶ [0033]] which communicate with smart meter 20, and the claim is rejected as regarding claim 8 above.
Regarding claim 16, the claim recites a non transitory storage medium, storing a computer program comprising program code instructions which can be loaded in a programmable device to cause said programmable device to implement the method claim 2, when said program is executed by a processor of said device. Koster teaches an electricity meter with a processor [Fig 2: smart meter comprising a microcontroller 36] and the claim is rejected as regarding claim 2 above.
Regarding claim 17, the claim recites a non transitory storage medium, storing a computer program comprising program code instructions which can be loaded in a programmable device to cause said programmable device to implement the method according to claim 8, when said program is executed by a processor of said device. Koster teaches end-point devices [Fig 1, items 21-25, ¶ [0033]] which communicate with smart meter 20 thus must 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N./            Examiner, Art Unit 2186                                         

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Listed as U.S. Patent Application Publication Cite No. 1 on IDS filed 04/17/2019.
        2 Akbar, Adnan, Michele Nati, Francois Carrez, and Klaus Moessner. “Contextual Occupancy Detection for Smart Office by Pattern Recognition of Electricity Consumption Data.” In 2015 IEEE International Conference on Communications (ICC), 561–566. IEEE, 2015. Downloaded on 28 July 2021 from https://ieeexplore.ieee.org/document/7248381. 
        3 Clark effectively filed 11 April 2016.